Citation Nr: 1707087	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-31 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder with depressive features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter came to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously remanded in August 2011, February 2014, and January 2016.

The Veteran testified at a Board hearing in February 2010; the transcript is of record.  In December 2016, the Board advised the Veteran that the VLJ from the February 2010 hearing was no longer employed at the Board and offered him 30 days to respond regarding whether he wanted an opportunity for a new Board hearing.  The 30 days have expired and he has not responded to the letter.  Accordingly, the Board finds that there are no hearing requests pending at this time.  38 C.F.R. § 20.704(e) (2016).

Next, the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the RO denied entitlement to service connection for depression in the July 2008 rating decision and the Veteran did not perfect an appeal with regard to this issue.  Thus, the Board will limit its consideration to service connection for PTSD and anxiety disorder.


FINDINGS OF FACT

1.  Psychiatric complaints or symptoms were not shown in service or for many years after discharge.

2.  A diagnosis of PTSD according to DSM criteria has not been shown.

3.  The currently-diagnosed anxiety disorder with depressive features is not causally or etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and anxiety disorder with depressive features, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a), which are not applicable here, are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Upon review of the record, the evidence weighs against a finding that the Veteran has PTSD.  Further, although he has a current diagnosis of anxiety disorder with depressive features, this psychiatric disorder is not etiologically related to service.

Service personnel records show that the Veteran served in Vietnam from May 1969 to February 1970.  He participated in the TET 69 Counteroffensive Campaign and his principal duty was parts specialist and he was with an aviation company.  He testified that he was with a helicopter supply company during his period of service in Vietnam.  His unit performed maintenance and service on helicopters.  He testified that his unit was exposed to rocket attacks and that his truck was shot at when he had to travel to the Air Force for parts.

Service treatment records are negative for any complaints, diagnoses, or treatment for a psychiatric disorder.  In the February 1970 Report of Medical Examination, conducted at service separation, the Veteran was found to have a normal psychiatric evaluation.  Further, in the February 1970 Report of Medical History, he specifically checked "NO" as to having frequent trouble sleeping, nightmares, depression or excessive worry. Therefore, the service treatment records do not show complaints of, treatment for, or a diagnosis of a psychiatric disorder.

Post-service evidence includes a March 1980 VA treatment record at the Alcohol and Drug Treatment Program (ADTP).  During the initial evaluation, the Veteran reported that he had stopped drinking in 1974-1975, but that he felt that he still had a great deal of anxiety.  Despite not drinking, he indicated that he wanted to attend the ADTP program as he believed it would help with his anxiety symptoms.  The clinical impression was symptoms of anxiety neurosis and he was concerned that it may be related to previous heavy drinking.  He did not associate his anxiety to service at that time.  

In a September 2008 "Medical Attestation," a private physician indicated that the Veteran had been under psychiatric treatment since November 2007 due to his emotional condition.  He presented the following symptoms: sadness, anxiety, anorexia, depression, low self-esteem, melancholy, irritability, isolation, poor attentiveness, frequent crying, loss of energy, sensation of drowning, frequent headaches, chest pains, insomnia, loss of interest in daily activities, periods of absence, frequent forgetfulness, flashbacks to military service, and regressive stages.  Diagnoses of PTSD and major depression were noted.  

While this evidence weighs in favor of the claim, there was no indication that any psychiatric testing was conducted.  Further, the private physician did not discuss the basis of the PTSD diagnosis, to include any in-service stressor, or how it related to the DSM criteria.  In addition, this is the only notation regarding a diagnosis of PTSD.  The remaining VA treatment records show diagnoses of depressive disorder and anxiety, but do not show diagnoses of PTSD in accordance with the DSM criteria.  

In a November 2011 VA examination, the examiner indicated that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  The examiner diagnosed anxiety disorder not otherwise specified and opined that the condition was less likely than not due to service.  In support of this opinion, it was noted that the Veteran sought psychiatric care in 2007, 37 years after discharge.  The examiner stated that the year the Veteran started psychiatric care coincided with the year of his retirement.  The examiner found that a temporal relationship between the neuropsychiatric disorder and the Veteran's service in Vietnam was not established.

This evidence weighs against the claim but it is assigned less probative weight as the record shows, contrary to the examiner's statement, that the Veteran sought treatment for anxiety prior to 2007 (as early as 1980).  As such, the November 2011 VA medical opinion is of reduced probative value as it is based on inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Next, in a March 2014 medical opinion, the VA examiner reviewed the Veteran's claims file and stated the following: "[the] private psychiatrist given diagnosis of PTSD is not based in the symptomatology of PTSD, but based on the fact of being a Vietnam veteran."  The March 2014 opinion, however, did not address the 1980 VA outpatient treatment record which reflects an assessment of symptoms of anxiety neurosis.  Therefore, while the opinion is probative to the PTSD issue, it is less so for the anxiety claim.

In a January 2016 VA psychiatric examination, the examiner did not diagnose the Veteran with PTSD, but rather diagnosed a major depressive disorder.  During the evaluation, the Veteran reported that he started drinking alcohol at a very young age.  He quit when he was 26 and also noted that he drank in service and "came back an alcoholic."  The examiner opined that the Veteran's disorder was less likely than not incurred in or related to service.  In support of this opinion, the examiner stated that there was no temporal relationship between the Veteran's mental condition and any military stressors.  A longitudinal review of psychiatric as well as social and occupational history pointed to his left shoulder, hip, and low back problems as causing separation from his job in 2009 and as his main stressor for a mental disorder. 

In a February 2016 psychiatric examination, the examiner diagnosed unspecified anxiety disorder with depressive features, but no diagnosis of PTSD was made.  The examiner also stated that, during the interview, the Veteran reported feeling more depressed than anxious, but the examiner stated that depressive symptoms could co-exist with anxiety.  After a review of the claims file, the examiner opined that the Veteran's disorder was less likely than not incurred in or related to service.  

In support of this opinion, it was noted that the March 1980 record was from the alcohol dependence treatment program where the Veteran was admitted because he felt anxious.  He was admitted to the program with anxiety neurosis and was concerned it may be related to previous heavy drinking.  Further, the examiner indicated that service treatment records, to include the separation examination report, were absent for any physical or mental disorder.  There was also no evidence from post-service treatment records that established a connection between the Veteran's service in Vietnam and his disorder.  

The Board has considered all of the foregoing evidence and finds that, when considering the evidence as a whole, the more probative evidence establishes that the Veteran does not meet the criteria for a diagnosis of PTSD.  As noted by the March 2014 VA examiner, the private physician's diagnosis of PTSD was not based on clinical findings, but on the fact that the Veteran was a Vietnam veteran.  In other words, it appears that the diagnosis of PTSD was based on the Veteran's own reported history of having PTSD and there was no relationship provided between his symptoms and any in-service stressors.  Therefore, to the extent that the Veteran claims service-connection for PTSD, the appeal is denied.

Regarding the confirmed diagnosis of anxiety disorder with depressive features, the weight of the evidence is against a finding that his disorder was incurred in service or is otherwise related to service.  As noted above, service treatment records were negative for any psychiatric disorders.  Further, following service separation, the Veteran first complained of anxiety symptoms in 1980, approximately 10 years after service separation.  Moreover, he related his symptoms to heavy drinking, and not to a specific event or injury in service.  In addition, the February 2016 VA examiner reviewed the claims file and opined that it was less likely than not that the Veteran's anxiety disorder was incurred in or related to service.  Therefore, the weight of the medical evidence is against the claim for an anxiety disorder.

The Board has also considered the Veteran's lay statements asserting that a relationship exists between his psychiatric disorders and service.  As a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his medically complex psychiatric disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  PTSD and an anxiety disorder are medically complex psychiatric disorders because of their multiple possible etiologies and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Therefore, the Board places more weight on the medical evidence than on the Veteran's lay statements.

In sum, based on all the foregoing, the elements of service connection for a psychiatric disorder, including PTSD and an anxiety disorder, have not been met.  The evidence does not establish that the Veteran has been diagnosed with PTSD per the DSM criteria.  Further, his currently-diagnosed anxiety disorder did not begin during, or for several years after, his active duty service, and was not otherwise related to his service.  Accordingly, service connection for an acquired psychiatric disorder is not established, and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veterans Claims Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the September 2006 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that he needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of the claim.  The RO further informed him how VA determines the disability rating and effective date once service connection is established. In consideration of the foregoing, the VCAA notice requirements were fully satisfied prior to the initial denial of the claim. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with a VA mental disorders examination and medical opinions in November 2011, March 2014, January 2016, and February 2016.  The Board finds that the February 2016 VA examiner reviewed and considered the history of the Veteran's psychiatric disorder as provided through interview of the Veteran and review of the record.  The examiner had adequate facts and data regarding the history and condition of the psychiatric disorder when providing the medical opinion.  For these reasons, the February 2012 VA medical opinion is adequate, and there is no need for further examination or medical opinion. 

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, all relevant facts were properly and sufficiently developed in this appeal, and no further development is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder with depressive features, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


